                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ROSA VELA, on behalf of herself and
others similarly situated

                  Plaintiff,

v.                                                            Case No: 2:18-cv-165-FtM-38MRM

SUNNYGROVE LANDSCAPE &
IRRIGATION MAINTENANCE, LLC,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 21). Judge McCoy recommends that the parties’ Amended

Joint Motion for Approval of Settlement (Doc. 20) be approved. For the following reasons,

the Court accepts and adopts Judge McCoy’s Report and Recommendation.

        After   conducting       a careful      and complete review             of the findings         and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge


1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      This is the parties’ second attempt at obtaining court approval of their Fair Labor

Standards Act (“FLSA”) settlement. (Docs. 18; 19). In their first attempt, Judge McCoy

recommended that their settlement not be approved. (Doc. 19). In response, the parties

filed their Amended Joint Motion for Approval of Settlement. (Doc. 20). Judge McCoy

now recommends that the amended settlement agreement be approved. (Doc. 21). After

independently examining the file and on consideration of Judge McCoy’s findings and

recommendation, the Court accepts and adopts the Report and Recommendation.

      Accordingly, it is now ORDERED:

      1. The Report and Recommendation (Doc. 21) is ACCEPTED and ADOPTED

          and the findings incorporated herein.

      2. The parties’ Amended Joint Motion for Approval of Settlement (Doc. 20) is

          GRANTED. The revised settlement agreement (Doc. 20-1) is approved as a

          fair and reasonable resolution of a bona fide dispute of the parties’ FLSA

          issues.

      3. This action is DISMISSED with prejudice.

      4. The Clerk of Court is DIRECTED to enter judgment accordingly, dismiss the

          case with prejudice, terminate all pending motions and deadlines, and close

          the file.

      DONE and ORDERED in Fort Myers, Florida this 7th day of November 2018.




Copies: All Parties of Record




                                           2
